 1                                                      ORDER

 2          This matter comes before the Court on the parties' Stipulation for Dismissal With Prejudice.
 3   The Court has examined the Stipulation for Dismissal With Prejudice as agreed by the parties herein,
 4   good cause having been shown,
 5          IT IS HEREBY ORDERED that this cause of action be dismissed without prejudice, with each
 6   party bearing its own attorneys' fees and costs.
 7          DATED this 28th day of March 2019.
 8
 9

10                                                 MIRANDA M. DU
                                                   UNITED STATES DISTRICT JUDGE
11

12
13
14
15
16

17

18
19

20
21
22

23
24

25
26

27
28

                                                         -2-
